UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE:

DOUG LONGHINI,

Plaintiff,
v.

PEMBROKE PLACE PROPERTY LLC and
B&R-WAY INC. d/b/a Subway #47499,

Defendants.

QM_PLM
Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter "Plaintiff'), Sues PEMBROKE PLACE
PROPERTY, LLC and B&R-WAY, INC d/b/a Subway #47499 (hereinafter "Defendants"), and
as grounds alleges:
JURISDICTION, PARTIES. AND VENUE

l. This is an action for injunctive relief, a declaration of rights, attorneys' fees,
litigation expenses, and costs pursuant to 42 U.S.C. § 12181, e_t §§ (the "Americans With
Disabilities Act" or "ADA") and 28 U.S.C. §§ 2201 and 2202.

2. The Court has original jurisdiction over Plaintiff’ s claims arising under 42
U.S.C. § 12181, gMpmsumt to 28 U.S.C. §§ 1331 and 1343.

3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under

Page l ofl2

42 U.S.C. § 12181,e_t§1_.

4. Plaintiff, DOUG LONGI-IINI, is an individual over eighteen years of age,
residing and domiciled in Miami-Dade County, Florida, and is otherwise sui juris.

5. At all times material, Defendant, PEMBROKE PLACE PROPERTY, LLC, was
and is a Delaware Limited Liability Company qualified to do business in Florida, with its principal
address in Palm Beach, Florida and with a place of business in Pembroke Pines, Florida.

6. At all times material, Defendant, PEMBROKE PLACE PROPERTY, LLC,
owned and operated a shopping plaza located at 10175 Pines Boulevard, Pembroke Pines,
Florida 33026 (hereinafter the "plaza property") in Broward County, Florida.

7. At all times material, Defendant, B&R-WAY, INC., was and is a Florida
Corporation, with its principal place address in Pembroke Pines, Florida and a place of business
in Pembroke Pines, Florida.

8. At all times material, Defendant, B&R-WAY, INC., owned and operated a
restaurant business located at 10251 Pines Boulevard, Pembroke Pines, Florida 33026
(hereinafter the "restaurant business ") which is a unit located within the above-mentioned
property owned by Co-Defendant, PEMBROKE PLACE PROPERTY, LLC. Defendant,
B&R-WAY, INC., holds itself out to the public as “Subway #47499.”

9. Plaintiff, DOUG LONGHINI, resides in the next county as the plaza property, has
relatives and friends who nearby the plaza property and restaurant business and visits the same
regularly as a patron/customer, to include a visit to the plaza property and restaurant business or
about September 19, 2018 and January 9, 2019. He plans to return to the plaza property and

restaurant business within the next two (2) months, in order to avail himself of the goods and services

offered to the public if the plaza property and restaurant business and other businesses located within

the plaza property become accessible.

Page 2 of12

10. Venue is properly located in the Southem District of Florida because Defendants’
property and restaurant business are located in Broward County, Florida, Defendants regularly
conduct business within Broward County, Florida, and because a substantial part(s) of the
events or omissions giving rise to these claims occurred in Broward County, Florida.

FACTUAL ALLEGATIONS

11. Although over twenty-five (25) years have passed since the effective date of
Title III of the ADA, Defendants have yet to make their facilities accessible to individuals with
disabilities

12. Congress provided commercial businesses one and a half (11/2) years to
implement the Act. The effective date was January 26, 1992. In spite of this abundant lead-
time and the extensive publicity the ADA has received since 1990, Defendants continue to
discriminate against people who are disabled in ways that block them from access and use of
Defendants’ business.

13. The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201
and requires landlords and tenants to be liable for compliance

14. Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by
and pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG
LONGHINI has very limited use of his hands and cannot operate any mechanisms which require
tight grasping or twisting of the wrist. He also has a great deal of trouble walking or otherwise
ambulating without the use of a wheelchair. He is limited in his major life activities by such,
including but not limited to walking, standing, grabbing, grasping and/or pinching.

15. Defendant, PEMBROKE PLACE PROPERTY, LLC, owns, operates and
oversees the plaza property, its general parking lot and parking spots specific to the

businesses therein, to include the Co-Defendant’s restaurant business, and common areas.

Page 3 0f12

It owns, operates and oversees said plaza property and businesses located in Pembroke Pines,

Florida that are the subject of this Action.

16. The subject plaza property and restaurant business are open to the public and are
located in Pembroke Pines, Florida. Plaintiff encountered multiple violations of the ADA that
directly affected his ability to use and enjoy the property and restaurant business.

17. The Plaintiff found the plaza property, restaurant business and other businesses
within the plaza property to be rife with ADA violations. The Plaintiff encountered
architectural barriers at the subject properties (the plaza property in general, the restaurant
business and other businesses within the plaza property, etc.), and wishes to continue his

patronage and use of each of the premises.

18. The Plaintiff, DOUG LONGHINI, has encountered architectural barriers
that are in violation of the ADA, at the subject plaza property, restaurant business and
other businesses located within the plaza property. The barriers to access at Defendants’
plaza property, restaurant business and other businesses within the plaza property, have
each denied or diminished Plaintiff s ability to visit the plaza property, restaurant business and
other businesses within the plaza property and endangered his safety. The barriers to access,
which are set forth below, have likewise posed a risk of injury(ies), embarrassment, and
discomfort to Plaintiff, DOUG LONGHINI, and others similarly situated.

19. Defendant, PEMBROKE PLACE PROPERTY, LLC, owns and operates a
place of public accommodation as defined by the ADA and the regulations implementing the
ADA, 28 CFR 36.201 (a) and 36.104. Defendant, PEMBROKE PLACE PROPERTY, LLC,
is responsible for complying with the obligations of the ADA, as the owner and landlord of this
plaza property. The place of public accommodation that Defendant, PEMBROKE PLACE

PROPERTY, LLC, owns and operates is the plaza property located at 10175 Pines Boulevard,

Page 4 0f12

Pembroke Pines, Florida 33026.

20. Defendant, B&R-WAY, INC., owns and/or operates a place of public
accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR
36.201 (a) and 36.104. Defendant, B&R-WAY, INC., is responsible for complying with the
obligations of the ADA. The place of public accommodation that Defendant, B&R-WAY,
INC., owns and/or operates is the restaurant business known as “Subway #47499” located at
10251 Pines Boulevard, Pembroke Pines, Florida 33026.

21. While Defendant, PEMBROKE PLACE PROPERTY, LLC, as landlord and
owner of the plaza property, is responsible for all ADA violations listed in Counts I and ll of this
Complaint, Defendant, B&R-WAY, INC., as tenant and/or owner and/or operator of the subject
restaurant business, is jointly and severally liable for the ADA violations listed in Counts l and II
of this Complaint.

22. Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing
threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the
described plaza property and restaurant business, but not necessarily limited to the allegations
in Counts I and ll of this Complaint. Plaintiff has reasonable grounds to believe that he
will continue to be subjected to discrimination at the plaza property, restaurant business and
other businesses within the plaza property, in violation of the ADA. Plaintiff desires to visit the
plaza property, not only to avail himself of the goods and services available at the plaza
property and restaurant business (as well as other businesses located within the plaza property),
but to assure himself that the plaza property, restaurant business and other businesses located
within the plaza property are in compliance with the ADA, so that he and others similarly situated
will have full and equal enjoyment of the plaza property, restaurant businesses and other
businesses located within the plaza property without fear of discrimination

23. Defendants have discriminated against the individual Plaintiff by denying him

Page 5 0f12

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the plaza property and restaurant businesses therein, as prohibited by

42 U.s.C. § 12182 @;S_eq.

AS TO DEFENDANT (LANDLORD) PEMBl({:gII{JEN;IIJACE PROPERTY, LLC AND DEFENDANT
(TENANT) B&R-WAY, ]NC. AND THE VIOLATIONS lN THE COMMON AREAS

24. The Plaintiff adopts and re-alleges the allegations set forth in paragraphs l through
23 above as though fully set forth herein.

25. Defendants, PEMBROKE PLACE PROPERTY, LLC and B&R-WAY, INC.,
have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by
failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a
Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the
violations that Plaintiff encountered during his visit to the plaza property and businesses therein,
include but are not limited to, the following:

A- Mg

1. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking
spaces are located on an excessive slope. Violation: Some of the accessible parking
spaces are located on a slope in violation of Section 4.6.3 of the ADAAG and
Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

2. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking
space access aisles are located on an excessive slope. Violation: Some of the
accessible parking space access aisles are located on a slope violating Section 4.6.3
of the ADAAG and Section 502.4 of the 2010 ADA Standards, whose resolution is

readily achievable.

Page 6 of 12

B. Entrance Access and Path of Travel

1. The Plaintiff had difficulty using some of the curb ramps, as the slopes are
excessive. Violation: There are curb ramps at the facility that contain excessive
slopes, violating Section 4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the
2010 ADA Standards, whose resolution is readily achievable.

2. The Plaintiff had difficulty traversing the path of travel, as it was not continuous
and accessible. Violation: There are inaccessible routes between sections of the
facility. These are violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5
of the ADAAG and Sections 206.2.2, 303, 402 and 403, whose resolution is readily
achievable.

3. The Plaintiff had difficulty traversing the path of travel, as it was not continuous
and accessible. Violation: There are inaccessible routes from the public sidewalk.
These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2
of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA
Standards, whose resolution is readily achievable.

4. The Plaintiff could not enter tenant spaces without assistance, as the required level
landing is not provided. Violation: A level landing that is 60 inches minimum
perpendicular to the doorway is not provided at accessible entrances violating
Section 4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010

ADA Standards, whose resolution is readily achievable.

COUNT II
AS TO DE_FENDANT (LANDLORD) PEMBROKE PLACE PROPERTY. L_LC AND DEFENDANT
Q`ENAN'I') B&R-WAY,]NC. AND THE VIOLATIONS IN THE RESTAURANT BUSINESS
27. The Plaintiff adopts and re-alleges the allegations set forth in paragraphs l through
23 above as though fully set forth herein.

Page 7 0f12

28.

Defendants, PEMBROKE PLACE PROPERTY, LLC and B&R-WAY, INC.,

have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

violations that Plaintiff encountered during his visit to the plaza property and restaurant business,

include but are not limited to, the following:

A. Public Restrooms

1.

The Plaintiff could not use the toilet paper dispenser without assistance, as it is not
mounted at the required location. Violation: The toilet paper dispenser is not
mounted in accordance with Section 4.16.6 and Figure 29 of the ADAAG and
Section 604.7 of the 2010 ADA Standards, whose resolution is readily achievable.
The Plaintiff could not transfer to the toilet Without assistance, as the grab bars are
not mounted at the required location. Violation: The grab bars do not comply with
the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and
Section 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.
The Plaintiff could not use the lavatory without assistance, as the required knee
clearance is not provided. Violation: There are lavatories in public restrooms
without the required clearances provided, violating the requirements in Section
4.19.2 and Figure 31 ofthe ADAAG and Sections 306.3 and 606.2 ofthe 2010 ADA
Standards, whose resolution is readily achievable.

The Plaintiff could not use the mirror, as it is mounted too high. Violation: The
mirrors provided in the restrooms are in violation of the requirements in Section
4.19.6 of the ADAAG and Section 603.3 of the 2010 ADA Standards, whose

resolution is readily achievable.

Page 8 0f12

RELIEF SOUGHT AS TO BOTH COUNTS AND DEFENDANTS AND THE BASIS

29. The discriminatory violations described in Counts I and II are not an exclusive list of
the Defendants’ ADA violations Plaintiff requests an inspection of the Defendants’ places of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff
further requests to inspect any and all barriers to access that were concealed by virtue of the
barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and
equal enjoyment of the plaza property and restaurant business; Plaintiff requests to be physically
present at such inspection in conjunction with Rule 34 and timely notice. A complete list of the
Subject Premises’ ADA violations, and the remedial measures necessary to remove same, will
require an on-site inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil
Procedure 34.

29. The individual Plaintiff, and all other individuals similarly situated, have been
denied access to, and have been denied full and equal enjoyment of the goods, services, facilities
privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,
businesses and facilities; and has otherwise been discriminated against and damaged by the
Defendants because of the Defendants’ ADA violations as set forth above. The individual
Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order to
remedy this discriminatory situation, the Plaintiff require an inspection of the Defendants’ places of
public accommodation in order to determine all of the areas of non-compliance with the Americans
with Disabilities Act.

30. Defendants have discriminated against the individual Plaintiff by denying him
access to full and equal enjoyment ofthe goods, services, facilities, privileges, advantages and/or

Page 9 of 12

accommodations of their places of public accommodation or commercial facility, in violation
of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to
discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

31. Plaintiff is without adequate remedy at law, will suffer irreparable harm, and
have a clear legal right to the relief sought. Further, injunctive relief will serve the public
interest and all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel
and is entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant
to 42 U.S.C. § 12205 and 28 CFR 36.505.

32. A Defendant is required to remove the existing architectural barriers to the
physically disabled when such removal is readily achievable for their place of public
accommodation, the Plaintiff and all others similarly situated, will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the ADA as
requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an
inspection of the Defendants’ place of public accommodation in order to determine all of the areas
of non-compliance with the Americans with Disabilities Act.

33. Notice to Defendants is not required as a result of the Defendants’ failure to cure
the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been met

by Plaintiff or waived by the Defendants.

Page 10 0f12

34. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff lnjunctive Relief, including an order to alter the property where Defendants operate their
businesses, located at and/or within the property plaza located a 10175 Pines Boulevard, Pembroke
Pines, Florida 33026, the exterior areas, and the common exterior areas of the plaza property and
restaurant businesses (and other businesses located within the plaza property) to make those
facilities readily accessible and useable to the Plaintiff and all other mobility-impaired persons;
or by closing the facility until such time as the Defendants cure their violations of the ADA.

WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable
Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the subject
lawsuit were and are in violation of Title III of the Americans With Disabilities Act, 42 U.S.C. § 12181
et seq.; (ii) lnjunctive relief against Defendants including an order to make all readily achievable
alterations to the facilities; or to make such facilities readily accessible to and usable by individuals
with disabilities to the extent required by the ADA; and to require Defendants to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to afford
all offered goods, services, facilities, privileges, advantages or accommodations to individuals
with disabilities; and by failing to take such steps that may be necessary to ensure that no individual
with a disability is excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’
fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the

Court deems just and proper, and/or is allowable under Title III of the Americans with Disabilities

Act.

Page ll 0f12

Dated: January 16‘h, 2019.

GARCIA-MENOCAL & PEREZ, P.L.

Attorneysfor Plaintijj”
4937 S.W. 74th Court
Miami, FL 33155
Telephone: (305) 553-3464
Facsimile: (305) 553-3031
Primary E-Mail: ajperezlaw-@gmail.com

By: /s/ Am‘hoan. Perez
ANTHONY J. PEREZ
Florida Bar No.: 535451

Page 12 0f12

